DETAILED ACTION
Response to Amendment
This Office Action is responsive to Applicant’s arguments and request for reconsideration of application 16/662,934 (10/24/19) filed on 09/17/21 and the supplemental response filed 02/04;22.
Allowable Subject Matter
Claims 1 - 4, 6 - 14 and 21 - 27 are allowed, subject to the examiner’s amendment described below.
The restriction requiremen, as set forth in the Office action mailed on 02/22/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Craig Neiheisel, Reg. No. 61,019 and Jisun Choi, Reg. No. 77,521 on Monday, May 9th, 2022.
EXAMINER’S AMENDMENT
The application has been amended as follows:  Please amend claims 1, 8 and 21.
1.	(Currently Amended) An apparatus comprising:
a processor; and
a memory storing computer-readable instructions that, when executed by the processor, cause the apparatus to:
generate, in a database, a home inventory comprising an identification of each item of a plurality of items covered under an existing insurance policy associated with a user, wherein the home inventory is generated by:
receiving one or more images of each item of the plurality of items from a user device; and
analyzing, using one or more image processing techniques comprising a blur filter, grey-scaling, optical recognition, or edge detection, the one or more images to obtain the identification of each item of the plurality of items;  
identify, based on an analysis of the home inventory, one or more candidate items recommended for inclusion in the home inventory; 
determine, based on an information associated with the each item obtained from an external system, an adequate insurance coverage level for the each item of: 
the plurality of items identified in the home inventory, and
the one or more candidate items recommended for inclusion in the home inventory;
determine, based on the plurality of items identified in the home inventory and the one or more candidate items recommended for inclusion in the home inventory and based on the determined adequate insurance coverage level for each item of the plurality of items identified in the home inventory and the one or more candidate items recommended for inclusion in the home inventory, at least one insurance product having an active incentive; and
transmit, to [[a]]the user device associated with the user, a recommendation to obtain the at least one insurance product having the active incentive.
  
8.  	(Currently Amended) A method comprising:
generating, by a computing device and in a database, a home inventory comprising an identification of each item of a plurality of items covered under an existing insurance policy associated with a user, wherein the home inventory is generated by:
receiving, by the computing device, one or more images of each item of the plurality of items from a user device; and
analyzing, by the computing device and using one or more image processing techniques comprising a blur filter, grey-scaling, optical recognition, or edge detection, the one or more images to obtain the identification of each item of the plurality of items;  
idenfying, by the computing device and based on an analysis of the home inventory, one or more candidate items recommended for inclusion in the home inventory; 
determining, by the computing device, based on an information associated with the each item obtained from an external system, an adequate insurance coverage level for the each item of: 
	the plurality of items identified in the home inventory, and
	the one or more candidate items recommended for inclusion in the home inventory;
determining, by the computing device and based on the plurality of items identified in the home inventory and the one or more candidate items recommended for inclusion in the home inventory and based on the determined adequate insurance coverage level for the each item of the plurality of items identified in the home inventory and the one or more candidate items recommended for inclusion in the home inventory, at least one insurance product having an active incentive; and
transmitting, by the computing device and to [[a]]the user device associated with the user, a recommendation to obtain the at least one insurance product having the active incentive.

21.  	(Currently Amended) A non-transitory, computer-readable medium storing instructions that, when executed by a computing device, cause the computing device to:
generate, in a database, a home inventory comprising an identification of each item of a plurality of items covered under an existing insurance policy assoicated with user, wherein the home inventory is generated by:
receiving one or more images of each item of the plurality of items; and
analyzing, using one or more image processing techniques comprising a blur filter, grey-scaling, optical recognition, or edge detection, the one or more images to obtain the identification of each item of the plurality of items;
		 
identify, based on an analysis of the home inventory, one or more candidate items recommended for inclusion in the home inventory; 
determine, based on an information associated with the each item obtained from an external system, an adequate insurance coverage level for the each item of: 
the plurality of items identified in the home inventory, and
the one or more candidate items recommended for inclusion in the home inventory;
determine, based on the plurality of items identified in the home inventory and the one or more candidate items recommended for inclusion in the home inventory and based on the determined adequate insurance coverage level for the each item of the plurality of items identified in the home inventory and the one or more candidate items recommended for inclusion in the home inventory, at least one insurance product having an active incentive; and
transmit, to [[a]]the user device associated with the user, a recommendation to obtain the at least one insurance product having the active incentive.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Please refer to the prosecution history in the instant application.  In particular, applicant’s remarks (09/17/21), pgs. 8 - 16 discuss why the claimed invention is patent eligible in light of Alice 101.  
Please refer to the prosecution history in the instant application.  In particular, applicant’s remarks (09/17/21), pgs. 17 - 22 which distinguish the claimed invention from the closest prior art references listed below.
Busque, US Pub. No.2011/0161117; 
Roslak, US Pub. No. 2011/0320322; 
Grundel, US Pub. No. 2004/0153346;
Corben, US Pub. No. 2010/0241463.
With respect to the non-patent literature reference listed below:
Home Inventory Software Review 2012 Asset Inventory Management Software Home Inventory…3/6/12, home-inventory-software-review.toptenreviews.com (hereinafter Home Inventory)
Home Inventory is relevant to the claimed invention because provides an overview of home inventory software.  Home Inventory does not address all of the particular attributes of the claimed invention however, such as utilizing different techniques (e.g., blur filter, grey-scaling, optical recognition, and/ or edge detection) to analyze images or videos and generate inventory in a database therefrom.  Home Inventory also does not describe using the inventory database to make determinations about how adequate insurance coverage is; and insurance products having an active incentive.
The examiner incorporates the applicant’s remarks by reference as reasons for allowance of claims 1 - 4, 6 - 14 and 21 - 27.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and relates to insurance and/ or inventory management.
US 7729930 B1
WO 2006076566 A1
WO 2012024453 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA C HAMILTON whose telephone number is (571)272-1186. The examiner can normally be reached Monday-Thursday, 8-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARA CHANDLER HAMILTON
Primary Examiner
Art Unit 3697



/SARA C HAMILTON/Primary Examiner, Art Unit 3697